REINHARD, Judge.
Defendant appeals both from his conviction by a jury of first degree murder, § 565.020.1, RSMo 1986, and sentence by the court as a prior, persistent and dangerous offender to life imprisonment without eligibility for parole and from the denial of his Rule 29.15 motion after an evidentiary hearing. We dismiss.
Defendant gave four men, including the victim, a ride to a trailer park after the tavern they were in closed. As the four were exiting the car, defendant accused them of taking his beer from the car. After an altercation, defendant, with his wife and the other passenger, drove off leaving the four men near the trailer park. Defendant returned alone to the trailer park. There he again argued with three of the *698four over the missing beer. During the second confrontation defendant pulled a gun from his pocket and shot the victim in the heart. The other men fled. Defendant drove off. The two men who were with the victim when he was shot and two persons who witnessed the shooting from their trailer were among those who testified for the state at trial. Defendant presented no evidence.
Defendant appeared with counsel for sentencing on September 12, 1988. Before the court pronounced sentence defendant absented himself and fled. The court issued a capias warrant for his arrest. Defendant was extradited from California and the court sentenced him on January 25, 1989.
We agree with the state that, because defendant absconded, the “escape rule” applies and we should dismiss his appeal. State v. Thomas, 792 S.W.2d 66 (Mo.App.1990) (direct and postconviction); State v. Wright, 763 S.W.2d 167 (Mo.App.1988) (direct); Stradford v. State, 787 S.W.2d 832 (Mo.App.1990) (postconviction).
Appeal dismissed.
CRANDALL, C.J., and STEPHAN, J., concur.